        Case 2:08-cr-00374-JFC Document 1357 Filed 04/21/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                 )
                                          )
                 v.                       )      Criminal No. 08-374
                                          )
ERIC ALFORD,                              )
                                          )
              Defendant.                  )

                                         ORDER



       AND NOW this 21st day of April, 2021, for the reasons set forth in the memorandum

opinion, it is hereby ORDERED that defendant Eric Alford’s request to construe his reply at

ECF No. 1351 as a supplemental motion is GRANTED; and his motions for compassionate

release (ECF Nos. 1298, 1333, 1351) are DENIED without prejudice.



                                                 /s/ Joy Flowers Conti
                                                 Joy Flowers Conti
                                                 Senior United States District Court Judge
